THIRD DIVISION
                            ELLINGTON, P. J.,
                        ANDREWS and RICKMAN, JJ.

                   NOTICE: Motions for reconsideration must be
                   physically received in our clerk’s office within ten
                   days of the date of decision to be deemed timely filed.
                               http://www.gaappeals.us/rules


                                                                   October 17, 2017




In the Court of Appeals of Georgia
 A17A1135. SANCHEZ v. CARTER et al.

      ELLINGTON, Presiding Judge.

      Reynalda Munoz Sanchez appeals from the order of the Superior Court of

Colquitt County affirming the award of the Appellate Division of the State Board of

Workers’ Compensation denying her workers’ compensation dependency benefits.

We affirm because, although Sanchez was living with and dependent on Juan

Martinez-Martin (“the employee”) at the time of his death from a work-related injury,

she was not married to him, either ceremonially or by common law, and she was

therefore not entitled to recover benefits arising out of that living arrangement.

      In reviewing a workers’ compensation benefits award, both this Court and the

superior court must construe the evidence in a light most favorable to the party which

prevailed before the Board. Reid v. Ga. Bldg. Auth., 283 Ga. App. 413 (641 SE2d
642) (2007). “It is axiomatic that the findings of the State Board [], when supported

by any evidence, are conclusive and binding, and that neither the superior court nor

this court has any authority to substitute itself as a fact finding body in lieu of the

Board.” (Punctuation and footnote omitted.) Id. However, “[w]e review de novo

erroneous applications of law to undisputed facts, as well as decisions based on

erroneous theories of law.” (Punctuation and footnote omitted.) Evergreen

Packaging, Inc. v. Prather, 318 Ga. App. 440, 443 (734 SE2d 209) (2012).

      The record shows that, following a hearing to determine Sanchez’s entitlement

to workers’ compensation dependency benefits, the administrative law judge (“ALJ”)

found the following. On October 22, 2015, the employee suffered a fatal head injury

when he accidentally fell from a roof during the course of his employment with

appellee Allen Carter. Carter and its insurer agreed that the injury was compensable

and paid the employee’s medical expenses.

      Sanchez lived continuously with the employee from 2002 until his death.

Sanchez and the employee were never ceremonially married, although they had

discussed getting married and had planned to be married in church in 2015. Sanchez

became disabled to work in 2011 due to diabetes that affected her feet, and the



                                          2
employee paid all of Sanchez’s living expenses including the rent and utilities for the

home in which they lived.

      The ALJ concluded that, at the time of his death and for some four years

previously, Sanchez was wholly dependent on the employee for her support; the

employee had no wife or dependent children; and, other than Sanchez, there were no

other persons who were wholly dependent on the employee at the time of his death.

After setting forth the provisions of OCGA § 34-9-13, the ALJ held that, insofar as

the “applicable black letter law,” Sanchez was the person “to whom the statute

provides the entire dependency benefits . . . ‘shall be paid.’” Nevertheless, the ALJ

found that in a factually similar case a claimant had been denied dependency benefits

“on the grounds that such payments should not grow out of a meretricious

relationship,” citing Williams v. Corbett, 260 Ga. 668 (398 SE2d 1) (1990) and Ins.

Co. of North America v. Jewel, 118 Ga. App. 599 (164 SE2d 846) (1968).

Accordingly, the ALJ held, it was bound by stare decisis to find that Sanchez was not

entitled to dependency benefits despite her actual dependency on the employee.

      Sanchez appealed the ALJ’s decision to the Board, which accepted the ALJ’s

findings of fact, adopted the ALJ’s conclusions of law, and affirmed. The Superior



                                          3
Court of Colquitt County affirmed the Board’s decision. This Court then granted

Sanchez’s application for discretionary appeal from the order of the superior court.

      Sanchez contends that the superior court erred in finding that she was

precluded from recovering dependency benefits pursuant to OCGA § 34-9-13 based

on Williams v. Corbett and the antecedent cases cited therein.1 In Williams, the

Supreme Court of Georgia granted certiorari to review the decision of this Court in

Williams v. Corbett, 195 Ga. App. 85 (392 SE2d 310) (1990), wherein we affirmed

the superior court’s reversal of an award of dependency benefits to the appellant, who

had lived with the employee for eleven years before his accidental death on the job,

although the two never married, nor did they establish a common law marriage. The

Supreme Court found that, in the context of a workers’ compensation claim, a

      1
          Sanchez also argues that she is a dependent for purposes of OCGA § 34-9-13,
which, after setting forth presumptions of dependency for surviving spouses and
minor children, provides that “[i]n all other cases, questions of dependency, in whole
or in part, shall be determined in accordance with the facts at the time of the accident
. . . .” OCGA § 34-9-13 (d). As we agree with the Board that Williams is controlling,
we need not reach the question of whether Sanchez would otherwise be entitled to
benefits. Nor do we consider whether, as Sanchez argues, the Board’s denial of
dependency benefits infringed on her “Rights of Liberty and Privacy” under the
Constitutions of the State of Georgia and the United States. The record does not show
that the issue was raised before the Board, nor did the superior court rule on the
question. See Dart Container Corp. v. Jones, 209 Ga. App. 331, 332 (433 SE2d 417)
(1993) (“Issues not raised to the board cannot be considered on appeal.”) (citations
omitted).

                                           4
meretricious relationship works to deny dependency benefits, even if actual

dependency exists.2 Williams v. Corbett, 260 Ga. at 668. Further, the Supreme Court

“affirm[ed] the holding of the Court of Appeals that one cannot recover dependency

benefits arising from a living arrangement that includes neither ceremonial nor

common-law marriage.” Id.

      Our Supreme Court’s holding applies here, as Sanchez was living with the

employee at the time of his death but was not married to him, either by ceremony or

under the common law. It follows that, notwithstanding actual dependency, she is not

entitled to dependency benefits arising from that living arrangement.

      Sanchez points out that, following Williams, our legislature adopted OCGA §

19-3-1.1, which provides in applicable part: “No common-law marriage shall be


      2
        More specifically, the Supreme Court found:
      This case is controlled by Ins. Co. of North America v. Jewel, 118 Ga.
      App. 599 (164 SE2d 846) (1968), and Ga. Cas. &c. Co. v. Bloodworth,
      120 Ga. App. 313 (170 SE2d 433) (1969). Jewel and Bloodworth hold
      that one who was not married to an employee, but who was living with
      the employee at the time of his death, is not entitled to dependency
      benefits, despite actual dependency, on the grounds that such payments
      should not grow out of a meretricious relationship. As Jewel and
      Bloodworth apply to all meretricious relationships, we reject the
      appellant’s contention that the cases apply only to relationships
      involving adultery.
Williams v. Corbett, 260 Ga. at 668.

                                         5
entered into in this state on or after January 1, 1997.” She argues that her relationship

with the employee would have fallen within the definition of common law marriage

before it was abolished and is not “meretricious,” and, therefore, Williams does not

deny her dependency benefits under OCGA § 34-9-13 (d). Even if we were to agree

with Sanchez that her relationship with the deceased may have been considered a

common law marriage before 1997, Sanchez cannot be deemed married by common

law to the employee based on a relationship that commenced in 2002.3 Williams sets

forth a clear rule which, as applied to this case, precludes an award of benefits, and

we are not free to modify the holding of our Supreme Court. See Pak v. Ga. Dept. of

Behavioral Health & Developmental Disabilities, 317 Ga. App. 486, 488 (731 SE2d

384) (2012). Williams revealed a debate among the justices as to whether the sole

requirement for an award of dependency benefits under OCGA § 34-9-13 (d) should

be dependency in fact.4 Our Supreme Court might choose to revisit that issue, but the

       3
       Our analysis in Russell v. Sparmer, 339 Ga. App. 207, 211-213 (1) (793 SE2d
501) (2016) (physical precedent only) leaves open the validity of a unlicensed, self-
solemnized, ceremonial marriage, but that issue is not before us. Sanchez
acknowledges in her reply brief that “she does not seek to have her relationship with
the decedent characterized as a marriage.”
       4
         In his dissent in Williams, Justice Weltner, joined by Justices Hunt and
Benham, argued that the sole requirement of OCGA § 34-9-13 (d) is dependency in
fact. 260 Ga. at 668 (1) (Weltner, J., dissenting). They wasted little ink in offering this

                                            6
superior court was not free to disregard Williams, and it did not err in affirming the

Board’s decision. See Ga. Const. of 1983, Art. VI, Sec. VI, Para. VI (“The decisions

of the Supreme Court shall bind all other courts as precedents.”).

      Judgment affirmed. Andrews and Rickman, JJ., concur.




resulting analysis: “(a) Persons who are dependent are entitled to benefits. (b)
[Appellant] is a person who is dependent. (c) [Appellant] is entitled to benefits.”
(Footnotes omitted.) Id. at 669 (3) (Weltner, J, dissenting).

                                          7